Citation Nr: 0716644	
Decision Date: 06/05/07    Archive Date: 06/18/07	

DOCKET NO.  04-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to a separate compensable evaluation for a scar, 
residual of postoperative small cell carcinoma of the lungs.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This rating decision 
granted service connection for a residual scar of 
postoperative small cell carcinoma of the lung, with a 
noncompensable evaluation.  In October 2006, the Board issued 
a decision denying a compensable evaluation for disability 
associated with the partial right lobectomy of the right 
lung, but remanded for a VA examination the question of 
whether the postoperative scar from this surgery might be 
compensable in nature.  A VA examination for scars was 
provided on remand, and the case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue remaining on appeal has been 
requested or obtained.  

2.  The scar residual to the service-connected postoperative 
right lung partial lobectomy is 30 centimeters by 2 
millimeters in size, but is not painful or adherent or deep 
or hypopigmented, or144 square inches or greater, and the 
scar causes no limitation of motion or function to the part 
of the body affected.  



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for a 
postoperative residual scar attributable to a partial right 
lobectomy have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2005)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided VCAA notice subsequent to the 
Board's October 2006 remand with respect to his claim for 
increase for a scar.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  All known available records surrounding the 
veteran's service-connected right lung partial lobectomy were 
already on file, as were all records of the veteran's 
treatment with and examinations by VA.  Pursuant to the 
Board's remand, the veteran was provided a dermatological 
examination of his postoperative scar together with a review 
of the claims folder.  All known available relevant evidence 
has been collected for review and the veteran does not argue, 
nor does the evidence on file suggest, that there remains any 
additional relevant evidence which has not been collected.  
VCAA is satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Disability evaluations for scarring is governed by schedular 
criteria at 38 C.F.R. § 4.118.  Scars, other than of the 
head, face, or neck, that are deep or that cause limited 
motion warrant 10 percent evaluations if the scarring exceeds 
six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than the head, face, or neck, that are 
superficial and do not cause limitation of motion warrant a 
10 percent evaluation only if they cover areas of 144 square 
inches or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars which are unstable (where, for any reason, there is 
frequent loss of covering of the skin over the scar) and 
superficial (not associated with underlying soft tissue 
damage) warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  Scars which are superficial and 
painful on examination warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars may be 
rated on any identifiable limitation of function of any 
affected body part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Analysis:  In October 2001, the veteran was provided a VA 
examination.  It was noted that in October 1998, he underwent 
surgical resection of a localized non-small cell lung cancer 
with negative margins.  He received no associated radiation 
or chemotherapy.  He had been in complete clinical remission 
since surgery.  There was no finding reported with respect to 
the postoperative scarring at this time.  A VA examination in 
June 2005 noted that the veteran had a thoracotomy scar on 
the right side consistent with a right lower lobectomy, but 
again there was no comment with respect to any disabling 
features of the scar itself.  It was again noted that cancer 
had not recurred and had been in complete remission since 
earlier surgery.  

In June 2006, the veteran testified at a hearing before the 
undersigned.  The veteran discussed his subjective symptoms 
from his lung surgery.  The entire testimony provided has 
been considered, but will not be repeated in this decision.  

Pursuant to the Board's October 2006 remand, the veteran was 
provided a VA dermatological examination in February 2007.  
The claims folder was provided to the doctor who indicated 
that he reviewed the file in conjunction with his 
examination.  Physical examination revealed that the scar was 
30 centimeters by 2 millimeters in a curved shape on the 
right lateral back.  The scar was not painful upon 
examination.  There was no adherence to underlying tissue.  
Skin texture was normal, and the scar was not elevated or 
depressed.  The scar was considered superficial and not deep.  
There was no inflammation, edema, or keloid formation.  The 
scar was noted to be approximately the same color as the 
surrounding area of skin.  There was no hypopigmentation or 
hyperpigmentation.  There was no area of induration or 
inflexibility of skin in the area of the scar.  There was no 
limitation of motion or of function caused by the scar.  

A clear preponderance of the evidence on file is against the 
award of a compensable evaluation for the scar residual to 
the veteran's service-connected postoperative non-small cell 
carcinoma of the right lung.  As indicated above, the 
schedular criteria for awards of compensable evaluations 
require that there be clinical findings that scarring be 
painful or tender, have frequent loss of covering of skin 
over the scar, be deep and cause limited motion with an area 
exceeding six square inches, or be superficial and cover an 
area of 144 square inches, or be clinically demonstrated to 
otherwise affect some associated area of the body.  The 
thorough VA dermatological examination report on file fails 
to show that the veteran's postoperative scar is in any way 
disabling or satisfies any of the available criteria for the 
award of a compensable evaluation.  In the absence of any 
objectively demonstrated disabling features attributable to 
this postoperative scar, a compensable evaluation is not 
warranted.  






ORDER

Entitlement to a compensable evaluation for the postoperative 
residual scar associated with the veteran's service-connected 
partial right lobectomy is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


